Citation Nr: 1140396
Decision Date: 10/31/11	Archive Date: 12/06/11

Citation Nr: 1140396	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-06 666A	)	DATE OCT 03 2011
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Pamela Walz, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from January 1945 to August 1946 and from February 1951 to April 1951.  He died in early 2005.  The appellant is seeking status as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, in which the RO denied service connection for the cause of the Veteran's death.  During the pendency of the appeal, in an August 2010 decision, the RO determined that the appellant was not a surviving spouse of the Veteran for purposes of VA death benefits because they did not live together continuously from the date of marriage until the date of the Veteran's death.  In December 2010, the RO issued a Supplemental Statement of the Case recharacterizing the issue on appeal as set forth on the title page.

A Board hearing was scheduled at the RO in March 2011, but the appellant failed to appear.  As such, the appellant's Board hearing request was deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

In April 2011, the claim came before the Board, at which time it was denied on the merits based upon the evidence of record.  In July 2011, the appellant's accredited representative communicated to the Board that neither the appellant nor the representative had received notice of the personal hearing that had been scheduled for March 2011.  In essence, it was contended that the failure of the Board to reschedule the appellant for a hearing constituted a denial of due process.  See 38 C.F.R. § 20.904 (2011).



VACATUR

The procedural history of this case has been set out above.  The Board issued a decision on the merits of the appellant's claim in April 2011. 

A review of the record reflects that a notice letter was mailed to the appellant with a copy sent to her representative in December 2011, in which it was indicated that the appellant had been scheduled for a personal hearing before a Veterans Law Judge travelling to the RO on February 3, 2011.  Neither the appellant nor her representative appeared for the hearing on the date it was scheduled.

In correspondence to the Board dated in July 2011, the appellant's representative asserted that neither she nor the appellant had received notice of the personal hearing, and that the failure to report to the hearing had not been discovered until it was set forth in the April 2011 Board decision, which had been received by both parties.  As such, it was contended that the appellant be afforded the opportunity to appear before the Board for a hearing so as not to deny the appellant due process.  See 38 C.F.R. § 20.904 (2011).

When there is a prejudicial failure to afford an appellant a personal hearing, an appellate decision may be vacated.  See 38 C.F.R. § 20.904 (a) (3) (2011).  In light of the assertion by both the appellant and her representative that neither had been notified of the February 2011 hearing, the Board is led to conclude that its April 12, 2011, decision must be vacated.  See 38 C.F.R. § 20.904 (2011).  The appellant's motion to vacate is, therefore, granted.


ORDER

The Board's April 12, 2011, decision is hereby VACATED.
REMAND

Having determined that the Board's April 12, 2011, decision has been vacated, VA has a duty to assist the appellant in the development of evidence pertinent to her claim under 38 U.S.C.A. § 5107(b) (West 2002).

The correspondence from the appellant representative dated in July 2011 indicates that she wished to appear before the Board for a personal hearing to be held at the RO located in Philadelphia, Pennsylvania.  Accordingly, in order to ensure the appellant's right of due process, the case is REMANDED to the RO for the following development:


The RO should take appropriate steps in order to schedule the appellant for a travel board hearing with a Veterans Law Judge of the Board at the local office in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1114224	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-06 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Pamela Walz, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1945 to August 1946, and from February 1951 to April 1951.  He died in January 2005.  The appellant is seeking status as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied service connection for the cause of the Veteran's death.  During the pendency of the appeal, in an August 2010 decision, the RO determined that the appellant was not a surviving spouse of the Veteran for purposes of VA death benefits because they did not live together continuously from the date of marriage until the date of the Veteran's death.  In December 2010, the RO issued a supplemental statement of the case (SSOC) recharacterizing the issue on appeal as set forth on the title page.  

A Board hearing was scheduled at the RO in March 2011, but the appellant failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the appellant's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the appellant and the Veteran did not cohabit continuously from their marriage until the death of the Veteran; their separation is not shown to have been procured by the Veteran, or due to his misconduct.  Their separation is not shown to be by mutual consent for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.50, 3.53 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, in March and June 2010 VCAA letters, the RO informed the appellant of the evidence necessary to establish recognition as the surviving spouse of the Veteran.  These letters advised the appellant of VA's responsibilities in obtaining information to assist her in completing her claim and identified her duties in obtaining information and evidence to substantiate her claim.  The appellant did not respond to either letter.  In any event, as will be explained below, the Board finds that the law, and not the evidence, is dispositive in regard to the claim.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, the Board finds that no further action is necessary under the VCAA because it is the law, not the evidence that is dispositive in regard to this claim.

Laws and Regulations

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2009); 38 C.F.R. § 3.54 (2010).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 C.F.R. § 3.50 (2010).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a) (2010).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2010); See Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

The Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

In cases of marital separation by mutual consent, in which the veteran's spouse did not induce the separation by communicating a definite intent to end the marriage, "the statutory continuous cohabitation requirement is excused in the absence of a formal divorce, regardless of how long it has been since there was contact or a meaningful relationship between the veteran and the surviving spouse."  Alpough v. Peake, Slip Opinion, 2008 WL 372826, *2 (Vet. App.) (2008).

One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).


Factual Background and Legal Analysis

In this case, a certified marriage license indicates the Veteran married the appellant in February 1946.  The Veteran listed the appellant as his spouse in a May 1952 Declaration of Marital Status and on a May 1956 claim for increased disability compensation.

In an April 1985 Income-Net Worth and Employment Statement, the Veteran indicated that he was separated or estranged from his spouse.  Since then, on every form the Veteran filed up until his death, he continued to indicate that he was separated or estranged from the appellant and listed a mailing address separate from the appellant.  

In April 1989, the appellant filed a claim for an apportionment of the Veteran's pension benefits, stating that she had been married to the Veteran since February 1946, but that they separated in June 1965 due to "incompatibility."  The appellant listed a separate mailing address from the Veteran on her application for benefits.  The RO denied her claim for an apportionment in September 1989 because it would cause undue hardship to the Veteran. 

In a June 1991 Improved Pension Eligibility Verification Report, the Veteran indicated that he separated from the appellant in 1963.  

In July 2000, the appellant filed another claim for an apportionment of the Veteran's pension benefits.  She continued to list a separate mailing address from the Veteran on her application for benefits.  In February 2001, the RO denied her claim for an apportionment because it would cause undue hardship to the Veteran.

VA treatment records indicate the Veteran was hospitalized in February 2001.  A March 2001 social work note indicates the Veteran lived in an apartment by himself without heat and received meals from local shelters.  He was reportedly a cocaine abuser.  It was noted that according to his daughter and ex-wife (the appellant), he lived in squalor and Adult Protective Services had to get involved to remove him from his home.  The Veteran listed his ex-wife (the appellant) and his daughter as his next of kin.  It was noted that there was much discussion about discharge plans, as neither the Veteran's daughter nor his ex-wife would take him in.  He was eventually discharged to the [redacted], a personal care home.  A January 2002 VA outpatient treatment record indicates he continued to live at the [redacted].  

In July 2002, the Veteran filed a claim for increased disability benefits.  He listed a new address on [redacted] in Philadelphia, a separate address from the appellant.

A January 2005 VA discharge summary indicates the Veteran was admitted to Temple Hospital with noted crack use and altered mental state; he was treated for hypothermia.  He was transferred to VA and treated for hypotension with sepsis.  Despite efforts, the Veteran's blood pressure continued to decrease, and he expired on January [redacted], 2005.

A copy of the January 2005 death certificate lists the appellant as the Veteran's surviving spouse and informant.  Her mailing address was noted to be separate from the Veteran's address on [redacted].  

In January 2005, the appellant filed a claim for DIC, death pension, and accrued benefits (VA Form 21-534).  On her application form, she indicated that she had lived continuously with the Veteran from the date of their marriage until his death.

As noted above, in March and June 2010 letters, the RO requested that the appellant confirm whether she lived with the Veteran continuously until his death, and, if not, the reasons for separation.  The appellant did not respond to either of these letters.

In this case, the evidence clearly establishes that the Veteran and appellant separated in the mid-1960s and continued to live separately until the Veteran's death in January 2005.  This is supported by statements made by both by the Veteran and the appellant prior to his death, their separate mailing addresses, and VA treatment records.  It is also clear that when the appellant filed her January 2005 claim for benefits, she perjured herself by stating that she had lived continuously with the Veteran from the time they were married until his death.  Hence, the Board finds that she is not a credible witness.  

The fact that the appellant and the Veteran were never actually divorced, in and of itself, is insufficient to establish the appellant as the Veteran's surviving spouse for VA purposes.  As it is clear that the appellant did not continuously cohabitate with the Veteran at the time of his death, it must be shown that the separation between the appellant and the Veteran was due to the misconduct of or procured by the Veteran without fault of the appellant, or by mutual consent for purposes of convenience, health, business or any other reason which did not show an intent on the part of the appellant to desert the Veteran.  38 C.F.R. §§ 3.50, 3.53; Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007); Gregory v. Brown, 5 Vet. App. 108 (1993).  

In this case, there is very little evidence as to the circumstances surrounding the appellant's separation with the Veteran.  The only reason given for the separation by the appellant prior to the Veteran's death was that they were "incompatible".  As noted above, the RO sent letters to the appellant requesting additional information regarding the reasons for the separation, but she did not respond.  She also failed to appear at the Board hearing, which she had requested.  The evidence does not establish that the separation was caused by misconduct by the Veteran or procured by the Veteran without fault of the appellant.  Even assuming the separation was by mutual consent, she does not contend and it does not appear that they lived apart for the purposes convenience, health, business, or any other reason which did not show an intent on the part of the appellant to desert the Veteran.  In fact, the appellant's refusal to provide the Veteran with a place to stay after he was discharged from the VA hospital in March 2001 arguably demonstrates continued intent to desert the Veteran.  

Under these circumstances, the Board finds that the continuous cohabitation requirement for establishing surviving spouse status has not been met.  Therefore, the appellant is not shown to be the surviving spouse of the Veteran for the purposes of VA death benefits.  

In the case at hand, the law is dispositive, and VA is bound by the statutes enacted by Congress.  38 U.S.C.A. § 7104(c).  Under the circumstances, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as a surviving spouse of the Veteran for the purposes of VA death benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


